Title: To Thomas Jefferson from James Wilkinson, 26 July 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sunday Morning 26 July 1807
                            
                        
                        General Wilkinson transmits the inclosed to the President for his perusal, & will pay his respects to Him
                            some time this forenoon, to offer such explanations touching Adairs Letter as may be deemed necessary—
                    